PER CURIAM.
The mother appeals the trial court’s order granting the Department of Children and Families’s motion to change her case plan goal from reunification to permanent placement with a fit and willing relative, and order placing the mother’s minor child permanently with a fit and willing relative.
Although a trial court’s placement determination is reviewed for abuse of discretion, it must be supported by competent and substantial evidence. See In the Interest of K.H., 320 So.2d 868, 868 (Fla. 4th DCA 1975); In the Interest of M.A., N.S. & S.S., 906 So.2d 1226, 1227 (Fla. 1st DCA 2005).
We find that there was competent substantial evidence to support permanent placement of the child with a fit and willing relative. However, we reverse and remand for the trial court to make the required written findings pursuant to section 39.6231(8), Florida Statutes (2006).

Reversed and Remanded.

STONE, STEVENSON and HAZOURI, JJ., concur.